Citation Nr: 1622683	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  14-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for cirrhosis of the liver.

2.  Evaluation of hepatitis C, rated as noncompensable, prior to October 22, 2013.

3.  Evaluation of hepatitis C, rated at 10 percent from October 22, 2013.

4.  Evaluation of hepatitis C, rated at 40 percent from September 15, 2015.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jeremy S. Montgomery, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1976 to November 1979.  

This matter arises before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Agencies of Original Jurisdiction (AOJ).  In the September 2013 rating decision, the RO implemented a grant of service connection from a September 2013 Board decision.  The RO established the Veteran's entitlement to service connection for hepatitis C and cirrhosis of the liver, assigning non-compensable evaluations for these disabilities.  

In October 2013, the Veteran filed a claim for increased ratings for hepatitis C and cirrhosis of the liver.  The Board interprets this claim as notice of disagreement with the initial evaluations assigned.  A rating decision dated December 2013 increased the evaluation for the Veteran's hepatitis C to 10 percent effective October 22, 2013.  The Veteran was provided with a Statement of the Case in April 2014 and filed a Substantive Appeal as to the issues of entitlement to increased ratings for hepatitis C and cirrhosis of the liver in May 2014.  In September 2014, the Veteran provided testimony at a video-conference Board hearing before the undersigned Veterans Law Judge.  In May 2015, the Board remanded the appeal.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  
In an October 2015 statement, the Veteran continued his assertion as to entitlement to a 100 percent rating.  In light of the Veteran's contentions regarding unemployability and the current appeal for increased ratings, the Board finds that TDIU remains on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 15, 2015, the Veteran's hepatitis C and cirrhosis was manifested by intermittent fatigue and malaise, but without evidence of anorexia, weight loss, weakness, dietary restriction or incapacitating episodes of any duration.

2.  From September 15, 2015, the Veteran's hepatitis C and cirrhosis were manifested by symptoms of daily fatigue, hepatomegaly, and with nausea and malaise, but without, anorexia, substantial weight loss (or other indication of malnutrition), or incapacitating episodes of any duration.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for cirrhosis of the liver have not been met for any part of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7312 (2015).  

2.  Prior to October 22, 2013, the criteria for an initial 10 percent evaluation for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7354 (2015). 

3.  From October 22, 2013, the criteria for an initial rating in excess of 10 percent evaluation for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7354 (2015).

4.  From September 15, 2015, the criteria for an evaluation in excess of 40 percent evaluation for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

With respect to the Veteran's increased rating claim, as a September 2013 rating decision, implementing a September 2013 Board decision, granted the Veteran's claims of service connection, such claims are now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations.   38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(3) (2015).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.

Specifically, an April 2014 Statement of the Case (SOC), under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

With respect to the duty to notify, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to be assigned higher initial ratings for the service-connected disabilities on appeal.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains VA medical records, VA examination reports, Social Security Administration records, and private treatment records.  The Veteran has not identified any additional evidence that has not been obtained.

With respect to the Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  During the September 2014 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, informed the Veteran of evidence needed to substantiate the claims, and the VLJ conducted the hearing so as to elicit testimony from the Veteran with respect to the facts and applicable law.  The Veterans Law Judge left the record open for a period of 60 days for the submission of additional evidence.  
The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103 (2015).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

Following the September 2014 hearing, the Board remanded the appeal in May 2015 in regards to the claims for increased ratings for the Veteran's Social Security Administration records to be obtained and for VA examinations to address the current severity of his service-connected disabilities.  The Veteran's Social Security Administration records were obtained.  The VA examinations were obtained in September 2015.  The Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

The September 2015 VA examination reports reflect the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In this case, the disabilities on appeal have increased in severity during the pendency of the appeal and the Board finds that staged ratings are warranted to accurately account for the severity of the Veteran's disabilities.

Increased Ratings for Cirrhosis and Hepatitis C

The Veteran contends that his service-connected liver disabilities should be rated at higher level than currently awarded to him.  The Veteran's cirrhosis of the liver is currently noncompensable.

The Veteran's cirrhosis of the liver is evaluated under Diagnostic Code 7312, governing the evaluation of cirrhosis of the liver. 38 C.F.R. § 4.114, Diagnostic Code 7312 (2015); and his hepatitis C is evaluated under DC 7354 governing the evaluation of hepatitis C. 

As these codes specifically address the disabilities in question, consideration of any other diagnostic codes is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).  

The record reflects that the Veteran contracted hepatitis C that ultimately resulted in cirrhosis of the liver.  The Board notes that the Veteran's hepatitis C is rated under Diagnostic Code 7354, governing the evaluation for hepatitis C.  Special rating provisions apply to disabilities rated under Diagnostic Code 7354.  Specifically, under Note (1), it states that the sequelae, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate diagnostic code, but the rater should not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for the sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2015).  

Accordingly, the Board will not include the symptoms listed under both Diagnostic Code 7354 and Diagnostic Code 7312 in evaluating both disabilities, but will review the symptoms and determine under which code the Veteran can obtain a higher rating for his symptoms.   

Under Diagnostic Code 7312, a 10 percent rating is warranted for symptoms such as weakness, anorexia, abdominal pain, and malaise.  

A 30 percent rating is for portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  

A 50 percent rating is warranted for a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  

A 70 percent rating is warranted for a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), with periods of remission between attacks.  
A total evaluation is warranted for generalized weakness, substantial weight loss, and persistent jaundice, or; with ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis) refractory to treatment.  

The rating schedule provides for hepatitis C, confirmed by serologic testing, to be rated under diagnostic code 7354, based on symptoms due to hepatitis C infection.  

Nonsymptomatic hepatitis C is assigned a noncompensable, evaluation.

Hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, a 10 percent rating is warranted.

A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345.

A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

Under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id, Note (2). 

Factual Background

A May 2009 notation from The Heart Group noted his weight to be 222 pounds, with his liver quite firm but not tender, and no abdominal tenderness. A July 2009 Abdominal CT scan showed his liver to be of a normal size with mild to moderate splenomegaly, mild adenopathy around the colic axis, minimal pancreatic adenopathy. The gallbladder, bile ducts, bladder, and pancreas were unremarkable. The small and large bowel appeared normal, as did the kidneys. A July 1, 2009, statement from the Lancaster General Medical Group, noted no complaints of diarrhea, attributed his headaches, weakness, dizziness and shortness of breath to his heart condition, and indicated that he had gained some weight. He was noted to have a history of hepatitis C for which he declined treatment with interferon or ribavirin. A subsequent July 2009 report notes that he weighed 223 pounds, and that there was no palpable hepatosplenomegaly. In a subsequent August 2009 treatment notation from A.R., C.R.N.P., the Veteran denied hematolymphatic symptoms, and his abdominal examination as normal. His appearance was well nourished with a weight of 223 pounds. In an August 2009 treatment note related to his heart from the Heart Group, the Veteran's liver was noted to be firm but not enlarged or tender, his liver enzymes were elevated, and his weight was 219 pounds. A March 2010 report from The Heart Group noted his weight to be 219 pounds, with no organomegaly.

November 2010 VA outpatient treatment notes showed that the Veteran denied nausea, vomiting, diarrhea, constipation, melena, hematochezia and GERD. His abdomen was soft, nontender, with normal bowel sounds, no masses, no organomegaly, no auscultation or ventral hernias. His weight was 222.8 pounds. He denied unexpected weight loss or gain in the last 3 months. 

An August 2011 treatment notation from RGAL gastroenterology specialists noted that the Veteran had developed thrombocytopenia and splenomegaly suggesting cirrhosis. He had fatigue attributed to his heart condition. He denied abdominal pain, melena, and lower extremity edema, and acid reflux symptoms. The Veteran was negative for weight loss, fever, chills, malaise/fatigue, diaphoresis, heartburn, abdominal pain, nausea and vomiting. On examination he had no distension and no ascites, no tenderness, no rebound and no guarding. He had hepatosplenomegaly and portal hypertension.

In September 2011 the Veteran underwent an esophageal procedure which noted gastric erosions with one linear area of erosive esophagitis. In a statement The Heart Group that same month, the Veteran's weight was 224 pounds, with a nontender abdomen and no edema.

Private treatment records from February 2012 and August 2012 show splenomegaly and mild adenopathy, no hepatoma, and no heartburn, nausea, vomiting, abdominal pain, diarrhea, constipation, blood in stool, or melena. His abdomen was soft, with normal bowel sounds, no distension and no ascites, no tenderness, no rebound, no guarding, and no ventral hernia. He had portal hypertension with no varices. He was negative for weight loss, malaise, fatigue, and diaphoresis.

In August 2012, the Veteran was also afforded a VA examination.  The examiner found that the Veteran manifested hepatitis C and cirrhosis of the liver.  The examiner noted that the Veteran was not prescribed medication for control of his liver disease.  Additionally, the examiner opined that the Veteran's hepatitis C was essentially without symptoms, noting no fatigue, malaise, nausea, vomiting, anorexia, or arthralgia associated with his hepatitis C disability. The August 2012 examiner noted no evidence of incapacitating episodes (with symptoms such as malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

Private treatment records from April 2013 to December 2013, show that the Veteran denied abdominal pain, melena, heartburn, nausea, vomiting, diarrhea, constipation, or blood in stool. He was negative for in April 2013, and negative for weight loss, varices, ascites, and hepatoma from August 2013 to December 2013.
 
In October 2013, VA outpatient treatment notes indicate that the Veteran was seen for a periodic reassessment of his conditions, his prior assessment being in 2010. His weight was 230.6 pounds, he denied nausea, vomiting, diarrhea, constipation, melena, hematochezia and heartburn. While the Veteran denied symptoms of fatigue, nausea, and vomiting at the August 2012 VA examination, he later provided competent and credible testimony at the September 2014 hearing that he experienced intermittent symptoms related to his hepatitis C disability during this timeframe.  

November 2013 VA outpatient treatment records again show the Veteran again he denied nausea, vomiting, diarrhea, constipation, melena, hematochezia and heartburn, his weight was 233.1 pounds, his abdomen was soft, nontender, with normal bowel sounds, no masses, no organomegaly and no ventral hernia.

Also in November 2013, the Veteran was afforded a VA examination.  The examiner found that the Veteran manifested hepatitis C and cirrhosis of the liver.  The examiner noted that the Veteran was not prescribed medication for control of his liver disease.  Additionally, the examiner opined that the Veteran's hepatitis C was manifested by intermittent mild fatigue based on the Veteran's report of his symptoms.  The examiner found no signs or symptoms attributable to the cirrhosis. The November 2013 examiner noted no evidence of malaise, and anorexia, or incapacitating episodes (with symptoms such as malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Private treatment records from March 2014 to July 2014, show no abdominal pain, melena, varices, weight loss, ascites, heartburn or nausea. He was positive for malaise/fatigue and hepatosplenomegaly. Records dated November 2014 show the Veteran's liver was imaged using CT (computerized tomography).  See Lancaster General Hospital Summary dated November 2014. The results indicated the presence of splenomegaly but no hepatomegaly.  

In September 2014 the Veteran testified at a hearing that his symptoms were fatigue, tiredness, loss of appetite and pain. He asserted that his fatigue episodes leave him unable to do anything other than the activities of daily living 3 to 4 times a week. He also testified that during these fatigue episodes he had nausea and vomiting. He stated that he had gained weight and was approximately 228 pounds. He had dietary restrictions due to his heart condition. He denied jaundice.

In September 2015, the Veteran was afforded a VA examination.  The examiner found that the Veteran manifested hepatitis C and cirrhosis of the liver.  The September 2015 examiner noted that the Veteran was not prescribed medication for control of his liver disease.  Additionally, the examiner opined that the Veteran's hepatitis C was manifested by daily fatigue based on the Veteran's report of his symptoms.  The examiner noted that the Veteran manifested hepatomegaly on examination. The September 2015 examiner noted no evidence of incapacitating episodes (with symptoms such as malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Cirrhosis and Hepatitis C

For the period prior to October 22, 2013, the Veteran is in receipt of a noncompensable rating for both his cirrhosis and his hepatitis C. The Board finds that a compensable rating for this period is not warranted under either DC 7312 or 7354. 

The evidence fails to show that the Veteran had symptoms of abdominal pain, malaise, weakness, anorexia, or incapacitating episodes of bedrest ordered by a physician.  The only relevant symptom during this period is fatigue/malaise noted as starting in August 2013. However, the Board does not find that his fatigue alone meets the criteria for a 10 percent rating under DC 7312, nor does it satisfy the criteria for a compensable rating under DC 7354 which requires fatigue, malaise and anorexia or incapacitating episodes of a specific duration, neither of which criteria have been met. 38 C.F.R. § 4.114, DC 7312, 7354.

From October 22, 2013, through September 14, 2015, the Veteran's hepatitis C has been assigned a 10 percent rating under DC 7354. A higher rating is not warranted under either DC 7312 or DC 7354.

A higher rating under DC 7354 requires daily fatigue, malaise, and anorexia or incapacitating episodes. As noted above, the Veteran has never been noted to have anorexia, and has not been prescribed bedrest by a physician for at least two weeks in any 12 month period in connection with his liver disabilities. Thus, he does not meet the criteria for a 20 percent rating or higher under DC 7354. 38 C.F.R. § 4.114, DC 7354.

The Board notes that he testified in September 2014 as to having fatigue episodes 3 to 4 times a week, with nausea, abdominal pain, vomiting, and loss of appetite. However, incapacitating episodes under DC 7354 require bedrest prescribed by a physician. There is no evidence of record that the Veteran has ever been prescribed bedrest by a physician. 

A higher rating is not warranted under DC 7312. The Board notes that the Veteran did manifest both portal hypertension and splenomegaly; however, the criteria for a 30 percent rating under DC 7312 for cirrhosis of the liver requires portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  38 C.F.R. § 4.114, DC 7312The "and" is exclusive requiring all the symptoms after the "with" to be present. There is no evidence of weakness, anorexia, or minor weight loss in the record at any time during the appeal period. Additionally, the Veteran's splenomegaly and portal hypertension with thrombocytopenia are compensated under DC 7705, and to compensate the same symptoms twice is prohibited. 

As of September 15, 2015, the Veteran has been assigned a 40 percent rating for his hepatitis C. A higher rating is not warranted for his cirrhosis or his hepatitis C.

Again, the Veteran does not meet the criteria for a rating greater than 40 percent under either DC 7354 or 7312. DC 7354 requires anorexia and substantial weight loss along with malaise and fatigue, or incapacitating episodes of at least 6 weeks in a 12 month period, neither anorexia and substantial weight loss or incapacitating episodes of any duration are demonstrated in the record. As for DC 7312, a rating greater than 40 percent requires at least one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis) with periods of remissions between attacks. There is no indication that the Veteran has experienced an episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  Accordingly, a rating greater than 40 percent for the period beginning on September 15, 2015, is not warranted.



ORDER

An initial compensable rating for cirrhosis of the liver is denied.

An initial compensable evaluation for hepatitis C, for the period prior to October 22, 2013, is denied.

An evaluation in excess of 10 percent for hepatitis C from October 22, 2013 to September 15, 2015, is denied.

An evaluation in excess of 40 percent for hepatitis C from September 15, 2015 is denied.


REMAND

The Veteran has asserted that the symptoms of fatigue, malaise, abdominal distress, nausea, and vomiting are related to his service-connected hepatitis C, cirrhosis, and thrombocytopenia disabilities, and impact his ability to obtain or maintain employment. 

Social Security Administration records indicate that the Veteran was found disabled due to congestive heart failure, hepatitis C, cirrhosis of the liver, mitral valve dysfunction, and myocardial infarct.  

The RO adjudicated TDIU in a May 2014 rating decision, prior to the assignment of a 40 percent evaluation for the Veteran's service-connected hepatitis C.  

As noted above, in an October 2015 statement, the Veteran continued his assertion as to entitlement to a 100 percent rating.  

In light of the Veteran's contentions regarding unemployability and the current appeal for increased ratings, the Board finds that TDIU remains on appeal.  

The Board finds that an additional VA opinion is warranted to address whether the Veteran's service-connected disabilities (which are of a single etiology) render him unable to obtain or maintain substantial gainful activity.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records from the Lebanon VAMC dated January 2015 to the present.

2.  Obtain an opinion from a VA examiner qualified to comment on the hepatitis C, cirrhosis, and thrombocytopenia disabilities.

The examiner is directed to provide the following opinions:

(a)  Describe the impact the Veteran's hepatitis C, cirrhosis, and thrombocytopenia has on his employability.

(b)  Provide an opinion on whether these disabilities preclude him from engaging in substantially gainful employment.

3.  Thereafter, re-adjudicate the claim for TDIU and if the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


